Citation Nr: 0415524	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1996, for an award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
August 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO rating decision which granted an 
award of nonservice-connected pension benefits, effective 
from September 30, 1996.  The veteran was notified of this 
rating decision in a February 2002 letter.  He filed a notice 
of disagreement with the effective date in May 2002, the RO 
issued a statement of the case in July 2002, and the veteran 
perfected his appeal in September 2002.  


FINDINGS OF FACT

1.  The RO originally denied a claim for nonservice-connected 
disability pension benefits in an August 1994 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights by a letter dated August 9, 1994.

2.  The veteran submitted a notice of disagreement with the 
RO's decision in October 1994, and the RO issued a statement 
of the case on November 14, 1994.

3.  Neither the veteran nor anyone on his behalf filed a 
substantive appeal addressing the claim for entitlement to a 
nonservice-connected disability pension as of August 9, 1995. 

4.  The veteran did not seek pension benefits again until 
September 30, 1996, when his then-representative submitted a 
written statement to this effect.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 
1996, for an award of nonservice-connected pension benefits 
have not been met. 38 U.S.C.A. §§ 1521, 5107, 7105 (West 
2002); 38 C.F.R. §§ 3.160, 3.400, 19.30, 20.200, 20.202, 
20.300, 20.302, 20.303, 20.305 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

The Board also concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 
C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claim for an earlier effective date (made on a 
May 2002 written statement) did not require a particular 
application form.  Thus, there is no issue as to provision of 
a form or instructions for applying for this benefit.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In the present case, only after that statement of the case 
was promulgated did the AOJ, in July 2003, provide specific 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for pension, as well as 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.  However, during the course of his 
appeal concerning an earlier effective date, the veteran was 
sent the rating decision in June 2001 and the statement of 
the case in July 2002.  All these documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether an earlier effective date could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date.

As to any defect with respect to the timing of the VCAA 
notice requirement, the Board finds that it was harmless 
error.  While the notice provided to the veteran was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board in April 
2004, and the content of the (collective) notice complied 
substantially with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
numerous opportunities to submit evidence and argument in 
support of his claim for an earlier effective date and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the veteran.  

In a July 2002 written statement, the veteran indicated that 
he wanted his claim reviewed de novo by a Decision Review 
Officer (DRO) per 38 C.F.R. § 3.2600.  Accordingly, a DRO 
prepared the July 2002 statement of the case.   

The record shows that the RO considered all relevant records, 
including procedural documents and numerous VA and private 
treatment records.  The veteran has not asserted that there 
are any outstanding records to be considered.  Seeking a 
medical opinion in this case (which essentially turns on a 
legal question) would be inappropriate and would only delay 
adjudication.  VA's applicable duties to notify and assist 
have been substantially met in this case, and there are no 
areas in which further development may be fruitful.  

II.  Claim for an earlier effective date

A veteran of a period of war who meets the service 
requirements and who is permanently and totally disabled from 
nonservice-connected disability not the result of his own 
willful misconduct shall be paid a pension.  38 U.S.C.A. § 
1521.

In this case, the RO granted the veteran a nonservice-
connected pension by a June 2001 rating decision, and 
assigned an effective date of September 30, 1996.  The 
veteran essentially argues that he had previously filed a 
claim for nonservice-connected pension (in April 1994) and 
that because the denial of this claim was never made final, 
he is entitled to an effective date earlier than September 
30, 1996.  

It is true that the RO originally denied a claim for 
nonservice-connected disability pension benefits by an August 
1994 rating decision.  The veteran was notified of this 
decision and of his appellate rights by a letter dated August 
9, 1994.  He submitted a notice of disagreement in October 
1994, and the RO issued a statement of the case in November 
1994.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished by the RO.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The notice 
of disagreement and the substantive appeal must be filed with 
the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).  

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information. 38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).

The veteran has asserted (in his May 2002 notice of 
disagreement and on an August 2002 VA Form 9) that his 
representative had timely submitted a VA Form 21-4138  which 
perfected his appeal to the August 1994 rating decision.  He 
asserted that this statement was apparently lost.  In support 
of this assertion, he has submitted a "letter" purported 
issued by the RO on October 1, 1997, which contains the 
following handwritten sentences: "The 4138 for appeal was 
filed in October 94.  We received it in Nov. 94."

The claims file does not actually contain the original 
version of this letter.  In any case, this document still 
does not establish that a timely substantive appeal was filed 
after the August 1994 rating decision.  It is true that a VA 
Form 21-4138 was associated with the claims file in November 
1994: this was the notice of disagreement to the August 1994 
rating decision.  However, nothing in the record - other than 
the veteran's own assertion - indicates that any document 
constituting a substantive appeal was filed as of August 9, 
1995 (i.e., subsequent to the issuance of the November 1994 
statement of the case and within one year of notification of 
the August 1994 rating decision).  Accordingly, the August 
1994 rating decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.160(d), 20.302.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

In all cases, an award of disability pension may not be 
effective prior to the date entitlement arose. 38 C.F.R. § 
3.400(b)(1).  For pension claims received on or after October 
1, 1984, the effective date is generally the date of receipt 
of the claim unless, within one year from the date on which 
the veteran became permanently and totally disabled, he files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his own willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled. 38 C.F.R. § 
3.400(b)(1)(ii)(A)-(B).

Following the final August 1994 rating decision, the 
veteran's then-representative filed a new claim for a 
nonservice-connected pension that was received by the RO on 
September 30, 1996.  The evidence simply does not show that 
either a formal or an informal application to reopen the 
claim for a nonservice-connected pension was filed at any 
time between the RO's August 1994 denial of the claim and 
prior to September 30, 1996.  

Further, there is no evidence (or any allegation for that 
matter) that the veteran was so incapacitated that he was 
unable to file a claim for pension for at least the first 30 
days following the date on which he became totally disabled.  
Thus, the earliest date for which entitlement to a 
nonservice-connected pension could be granted is the date of 
receipt of the veteran's claim, which is September 30, 1996.  
The Board therefore concludes that the RO properly assigned 
an effective date commensurate with the date that it received 
the veteran's claim, and that the correct effective date for 
the veteran's nonservice-connected pension is September 30, 
1996.

As the preponderance of the evidence is against the claim for 
an earlier effective date for pension, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than September 30, 1996, for an 
award of nonservice-connected pension benefits is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



